DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/07/2021 and 06/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the longitudinal axis”, this is unclear, the longitudinal axis of what? For purposes of compact prosecution, the examiner will take this to mean the center longitudinal axis of the core.
	Claims not specifically addresses are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wind US 4,580,680, herein after referred to as Wind.
Regarding claim 1 Wind discloses a packaging for a storage and a transport of a plurality of textile or non-woven strips which are wound in respective rolls (Figs. 26-29), wherein,
each of the plurality of textile or non-woven strips (S spools) are wound around a core (C core, Col. 10: lines 63-66), and 
each of the rolls has a diameter which is equivalent to a multiple of a width of the plurality of textile or non-woven strips when wound in a roll (Figs. 26-28), 
the packaging comprising: 
connectors (82 conical protuberances) having a sleeve-shape or a round-profile-shape (Figs. 26-29), wherein, 
the cores (C) are arranged coaxially on top of each other and are connected with each other via the connectors (82) which are inserted into respective cavities of the cores neighboring each other for stacking two or more of the rolls so that all of the cores form a stable core shaft and so that the rolls neighboring each other have a distance between their respective lateral faces (Fig. 28).
Regarding claim 2 Wind discloses a packaging as recited in claim 1 and further discloses wherein, each of the cores (C) comprise an end face (end face m, Figs. 20 and 26), and each of the connectors (82) comprise a coaxial spacer ring (81 disc body portion) on an outside, the coaxial spacer ring (81) being arranged between the end faces of the cores neighboring each other (Figs. 28).
Regarding claim 3 Wind discloses a packaging as recited in claim 1 and further discloses wherein each of the connectors (82) comprise a spacer disc (81) and a longitudinal axis, the spacer disk (81) being arranged perpendicular to the longitudinal axis (up and down center axis of the core and connector) so that the spacer disk lies between two of the lateral faces of two respective rolls (Fig. 28).
Regarding claim 4 Wind discloses a packaging as recited in claim 3 and further discloses wherein each spacer disc (81) is provided as a circular disc which is coaxial with the longitudinal axis (Figs. 28-29).
Regarding claim 6 Wind discloses a packaging as recited in claim 1 and further discloses wherein, each of the connectors (82) has an axial length, each of the cores (C) has an axial length, and the axial length of the connectors (82) is equivalent to or smaller than the axial length of the cores (C, Figs. 26 and 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wind in view of Hirose et al. US 4,955,471, herein after referred to as Wind and Hirose respectively.
Regarding claim 5 Wind discloses a packaging as recited in claim 1. Wind discloses substantially all the limitations of the claim(s) except for the material the connectors are made from.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connectors from cardboard or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07. 
Additionally, Hirose teaches a packaging for wound rolls (Figs. 1(a)-1(c)) that have cores (4 hubs) that are arranged coaxially on top of each other and are connected to each other via a connector (6 cylindrical core member) that is made of various materials including plastic and paper (Col. 9; lines 41-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735